Employment Agreement
By And Between
World Acceptance Corporation
And
Mark C. Roland
 
 
 
 
 
 
 
 
Effective
May 21, 2007
 
 

 

--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT


This Agreement is effective as of May 21, 2007, by and between World Acceptance
Corporation (the "Company"), a South Carolina corporation and Mark C. Roland
(the "Executive").


The Compensation Committee of the Board of the Company (the "Committee"), acting
on behalf of and pursuant to authority granted by the Board of Directors of the
Company (the “Board”) at its meeting on May 21, 2007, determined that it would
be in the best interests of the Company and its shareholders to retain the
services of the Executive for the Period of Employment (as defined in Section
III 3.1 below) and upon the terms provided in this Agreement. The Executive is
willing to be employed by the Company on a full time basis for said Period of
Employment and upon such other terms and conditions as provided in this
Agreement.


In consideration of the mutual covenants and promises contained in this
Agreement, the parties hereby agree as follows:




SECTION I


EMPLOYMENT


The Company agrees to employ the Executive and the Executive agrees to be
employed by the Company, for the Period of Employment, and based upon the other
terms and conditions provided in the Agreement.




SECTION II


POSITION AND RESPONSIBILITIES


The Executive agrees to serve as the Company's President and Chief Operating
Officer and to be responsible for the duties and responsibilities traditionally
attributed to such position, reporting to the Chief Executive Officer during the
Period of Employment. The Executive agrees to serve as a member of the Board.
The Executive also agrees to continue to serve during the Period of Employment
as an Officer and Director of any subsidiary, affiliate, or parent corporation
("Affiliates") of the Company which the Chief Executive Officer feels is
appropriate.


-2-

--------------------------------------------------------------------------------


SECTION III


TERMS AND DUTIES


3.1 Period of Employment


For purposes of this Agreement, the Period of Employment will commence on May
21, 2007 and shall continue for a period of three (3) years, subject to
extension or termination as provided in this Agreement. At the end of the three
year period commencing from the effective date of this Agreement, the Board
shall review the performance of the Executive, and this Agreement shall be
deemed to be approved and extended automatically for an additional one (1) year
period on the same terms and conditions, unless either the Company or the
Executive gives contrary written notice to the other no less than ninety (90)
days prior to the date on which this Agreement would otherwise be extended. At
the end of each subsequent one year term, the Board shall review the performance
of the Executive, and this Agreement shall be deemed to be approved and extended
automatically for an additional one (1) year period on the same terms and
conditions, unless either the Company or the Executive gives contrary written
notice to the other no less than ninety (90) days prior to the date on which
this Agreement would otherwise be extended. Non-renewal shall be deemed a
termination of employment as of the end of the Period of Employment. Non-renewal
by the Company shall be subject to the severance provisions set forth in Section
VIII.8.1, and non-renewal by the Executive shall be subject to the severance
provisions of Section VIII.8.3.


3.2 Duties


During the Period of Employment and except for illness, incapacity and
reasonable vacation and holiday periods, the Executive shall devote all of his
business time, attention and skill exclusively to the business and affairs of
the Company and its Affiliates. The Executive will not engage in any other
business activity, and will perform faithfully the duties which may be assigned
to him from time to time by the Chief Executive Officer of the Company.
Notwithstanding the above, nothing in this Agreement shall preclude the
Executive from devoting time during reasonable periods required for:



 
3.2i.
Serving, with prior approval of the Board of the Company, as a Director or
member of a committee or organization involving no actual or potential conflict
of interest with the Company;




 
3.2.ii.
Delivering lectures and fulfilling speaking engagements;




 
3.2.iii.
Engaging in charitable and community activities; or




 
3.2.iv.
Investing his personal assets in investments or business entities in such form
or manner that will not violate this Agreement or require services on the part
of the Executive in the operation of affairs of the business entities in which
those investments are made. These activities will be allowed as long as they do
not materially affect or interfere with the performance of the Executive's
duties and obligations to the Company.





-3-

--------------------------------------------------------------------------------


SECTION IV


COMPENSATION, BENEFITS, AND PERQUISITES


For all services rendered by the Executive in any capacity during the Period of
Employment, including services as an Executive, Officer, Director or Committee
Member, the Executive shall be compensated as follows:


4.1 BASE SALARY


The Company shall pay the Executive a fixed base salary ("Base Salary") at such
annual rate as the Compensation Committee deems appropriate; provided, however,
that the Base Salary may not be less than $233,200.00 per year. Increases in
Base Salary, once granted by the Committee, shall not be subject to reduction.
Base Salary shall be payable according to the customary payroll practices of the
Company. In no event shall Base Salary be payable less frequently than once per
calendar month.


4.2 ANNUAL INCENTIVE AWARDS


The Company may, in its sole discretion, pay the Executive annual cash incentive
compensation payments. At the beginning of each fiscal year, the Board or
Committee may establish appropriate criteria for making such payments following
the end of such fiscal year.


4.3 LONG-TERM INCENTIVE AWARDS


The Company may, in its sole discretion, pay the Executive long-term incentive
compensation payments. The Committee may establish appropriate criteria for
making such payments following the end of the performance period. Payments may,
at the discretion of the Committee, take the form of cash, restricted stock and,
stock options; provided, however, that any grants of restricted stock or stock
options must also be approved in advance by the Company's Compensation and Stock
Option Committee, which administers the Company's stock option plans. The intent
of such long-term incentive compensation awards is to motivate the achievement
of longer range and strategic goals. The Company agrees to enhance awards when
goals are achieved and exceeded in recognition of the intent of this plan.


4.4 BENEFITS AND PERQUISITES


4.4.i Salaried Employee Benefits


Executive will be entitled to participate in all compensation and employee
benefit plans and programs and receive all benefits and perquisites for which
any salaried employee of the Company is eligible under any plan or program now
or later established by the Company for salaried employees. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs. Nothing in this Agreement will preclude the Company from
amending or terminating any of the plans or programs applicable to salaried
employees as long as such amendment or termination is applicable to all
similarly situated salaried employees.


-4-

--------------------------------------------------------------------------------


4.4.ii Supplemental Benefits


The Company also will provide long-term disability insurance which provides a
benefit to the Executive of 60% of the Executive's Base Salary in effect at the
time of disability.


In the event a group long-term disability benefit is provided by the Company for
which the Executive becomes eligible, the Executive's long-term disability
benefits under this Agreement will be offset by the benefits payable under the
group policy such that combined long-term disability benefits payable under the
two plans do not exceed 60% of the Executive's then current Base Salary.


Executive will be entitled to participate in the World Acceptance Corporation
Supplemental Income Plan (SERP) in accordance with the terms of that plan.


4.5 AUTOMOBILE


The Company will provide an automobile (including maintenance and insurance
expense) of a value commensurate with his position for use by the Executive in
accordance with the Company Car Policy.




SECTION V


BUSINESS EXPENSES


The Company will reimburse the Executive for all reasonable travel,
entertainment, business and other expenses incurred by the Executive in
connection with the performance of his duties and obligations under this
Agreement.




SECTION VI


DISABILITY


6.1 In the event the Executive during the Period of Employment is unable to
perform with or without accommodation his duties as set forth in Section III.3.2
for reasons of physical or mental incapacity, the Company will continue to pay
the Executive in accordance with the compensation provisions of this Agreement
during the period of his disability. However, in the event the Executive is
disabled for a continuous period of ninety (90) days or more, the Company may
terminate the employment of the Executive pursuant to this Agreement, and make
payments to the Executive under the terms of the long-term disability provisions
of this Agreement. In the event the Company terminates the employment of the
Executive pursuant to this Section VI, the Company will have no further
compensation obligations to the Executive, except for earned but unpaid Base
Salary, annual incentive compensation payment, if any, pro rated to the Date of
Termination of employment and any benefits payable under the SERP.


-5-

--------------------------------------------------------------------------------


6.2 During the period the Executive is receiving either regular compensation or
disability payments as described in this Agreement, and as long as he is
physically and mentally able to do so, the Executive will furnish information
and assistance to the Company and from time to time will make himself available
to the Company to undertake assignments consistent with his prior position with
the Company and his physical and mental health. During the disability period,
the Executive is responsible for reporting directly to the Board. If the Company
fails to make a payment or provide a benefit required as part of the Agreement,
the Executive's obligation to fulfill information and assistance will end.


6.3 The term "disability" will have the same meaning as under the disability
benefits to be provided pursuant to this Agreement, or such group disability
plan as may be in effect for similarly situated employees at that time. In the
event the definition of disability is not consistent, the definition contained
in the plan document of such group plan shall control.




SECTION VII


DEATH


In the event of the death of the Executive during the Period of Employment, the
Company's obligation to make payments under this Agreement shall cease as of the
date of death, except for Base Salary through the end of the Company's normal
payroll period and any earned but unpaid annual incentive compensation payments
prorated to the date of death. The Executive's designated beneficiary will be
entitled to receive the proceeds of any life or other insurance or other death
benefit programs provided in this Agreement, including the SERP according to the
terms and conditions of that Plan.




SECTION VIII


EFFECT OF TERMINATION OF EMPLOYMENT


Except as otherwise set forth in Sections VI, VII and IX:


8.1 If the Executive's employment terminates, due to either a Without Cause
Termination or a Constructive Discharge, as hereafter defined in this Agreement,
the Company will pay the Executive, or in the event of his death, his
beneficiary or beneficiaries,


-6-

--------------------------------------------------------------------------------


8.1.i in a lump sum in cash within 30 days after the Date of Termination the
aggregate of the following amounts:


A.  the sum of (1) the Executive’s accrued Annual Base Salary and any accrued
vacation pay through the Date of Termination, (2) the Executive’s business
expenses that have not been reimbursed by the Company as of the Date of
Termination that were incurred by the Executive prior to the Date of Termination
in accordance with the applicable Company policy, and (3) the Executive’s Annual
Bonus earned for the fiscal year immediately preceding the fiscal year in which
the Date of Termination occurs if such bonus has not been paid as of the Date of
Termination (“Accrued Compensation”); and


B.  the product of (1) the average annual bonus paid to the Executive in respect
of the three final years prior to the Date of Termination (“Reference Bonus”),
and (2) a fraction, the numerator of which is the number of days from April 1 in
the fiscal year in which the Date of Termination occurs through the Date of
Termination, and the denominator of which is 365 (the “Pro Rata Bonus”); and


8.1.ii the Company shall pay to the Executive as severance an amount equal to
the product of (1) two and (2) the sum of (x) the Executive’s Annual Base Salary
and (y) the Reference Bonus, such sum to be paid in 24 equal monthly
installments in accordance with the Company’s normal payroll policies; and


8.1.iii  any stock options and other equity incentives shall vest and become
immediately exercisable, as the case may be and all vested stock options held by
the Executive shall be exercisable for a period of one year, but not beyond the
original expiration of their term (“Equity Benefits”)


8.1.iv for two years after the Date of Termination, or until such time that the
Executive becomes employed by another company that offers similar benefits and
is eligible for such benefits, the Company shall continue to provide to the
Executive and his eligible dependents the health, welfare and other benefits
specified in Section IV.4.4 above as if the Executive remained an active
employee of the Company. Subject to the provision of health benefits as provided
below, such benefits will be provided to Executive only to the extent such
benefits may be provided to Executive on a non-taxable basis. If the health
benefits provided to the Executive are considered taxable benefits, such health
benefits will be provided to Executive for the lesser of the applicable maximum
coverage period under the COBRA health care continuation rules or two years. If
the Company is unable to provide the coverage indicated above due to plan
limitations, it will make two years of payments to the Executive equal to the
premiums in effect at the time of termination. (“Welfare and Fringe Benefits”);


8.2 If the Executive's employment terminates due to a Termination for Cause, as
hereinafter defined, the Company will pay to the Executive the Accrued
Compensation defined in Section VIII.1.i.A. No other payments will be made and
the Company will not be obligated to provide any other benefits to or on behalf
of the Executive.


-7-

--------------------------------------------------------------------------------


8.3 If Executive resigns from employment with the Company or gives notice of
non-renewal in accordance with Section III.3.1 hereof, the Company will pay the
Accrued Compensation defined in Section VIII.1.i.A. No other payments will be
made and the Company will not be obligated to provide any other benefits to or
on behalf of the Executive except any benefits payable under the SERP.


8.4 Except as otherwise expressly provided in this Agreement and except for any
long-term incentive payments to which Executive is entitled, upon termination of
the Executive's employment hereunder, the Company's obligation to make payments
or provide benefits under this Agreement will cease.




SECTION IX


DEFINITIONS


For this Agreement, the following terms have the following meanings:


9.1 Termination for Cause means termination of the Executive's employment by the
Company, by written notice to the Executive, specifying the event relied upon
for such termination, due to (i.) the Participant's gross misconduct in respect
of his duties for the Company or any conduct which has resulted or is likely to
result in damage to the Company’s reputation, (ii.) conviction for a felony,
(iii.) knowing and intentional failure to comply with applicable laws with
respect to the execution of the Company's business operations, (iv.) theft,
fraud, embezzlement, dishonesty or other conduct which has resulted or is likely
to result in material economic damage to the Company or any of its Affiliates,
or (v.) substantial dependence on or addiction to alcohol or use of drugs except
those legally prescribed by and administered pursuant to the directions of a
practitioner licensed to do so under the laws of the state or country of
licensure.


9.2 Constructive Discharge means termination of the Executive's employment by
the Company due to a failure of the Company to fulfill its obligations under
this Agreement in any material respect, including any material reduction of the
Executive's Base Salary, failure to appoint or reappoint the Executive to the
office of President and Chief Operating Officer or other material change by the
Company in the functions, duties or responsibilities of the position which would
reduce the ranking or level, responsibility, importance or scope of the
position. This would also include any assignment or reassignment by the Company
of the Executive to a place of employment that is a material change in the
geographic location away from the Company's present headquarters or another
location in Greenville, South Carolina. The Executive will provide the Company
written notice which describes the circumstances being relied on for the
Constructive Discharge with respect to the Agreement within ninety (90) days
after the event giving rise to the notice. The Company will have thirty (30)
days to remedy the situation prior to the Termination for Constructive
Discharge.


-8-

--------------------------------------------------------------------------------


9.3 Without Cause Termination means termination of the Executive's employment by
the Company other than due to death or disability and other than Termination for
Cause and includes, without limitation, termination of the Executive's
employment by the Company's giving notice of non-renewal in accordance with
Section III.3.1 hereof.




SECTION X


OTHER DUTIES OF THE EXECUTIVE DURING AND


AFTER THE PERIOD OF EMPLOYMENT


During the Period of Employment and for 24 months thereafter:


10.1 The Executive will, with reasonable notice, furnish information as may be
in his possession and cooperate with the Company as may reasonably be requested
in connection with any claim or legal actions in which the Company is or may
become a party.


10.2 The Executive recognizes and acknowledges that all information pertaining
to the affairs, business, clients, customers or other relationships of the
Company is confidential and is a unique and valuable asset of the Company.
Access to and knowledge of this information is essential to the performance of
the Executive's duties under this Agreement.


10.3 The Executive will not, except to the extent reasonably necessary in
performance of the duties under this Agreement or except as required by law,
give to any person, firm, company, corporation or governmental agency any
information concerning the affairs, business, clients, customers or other
relationships of the Company. The Executive will not make use of this type of
information for his own purposes or for the benefit of any person or
organization other than the Company. The Executive will also use his best
efforts to prevent the disclosure of this information by others.


10.4 All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession are
confidential and will remain the property of the Company and in the Company’s
possession.


10.5 The Executive will not use his status with the Company to obtain financial
benefits, loans, goods or services from another organization on terms that would
not be available to him in the absence of his relationship with the Company.


10.6 The Executive will not make any statements or perform any acts intended to
advance the interest of any existing or prospective competitors of the Company
in any way that will injure the interest of the Company.


10.7 The Executive, without prior express written approval by the Board, will
not directly or indirectly own or hold any proprietary interest in, be employed
by, or receive compensation from any party engaged in the same business as the
Company. For the purposes of this Agreement, proprietary interest means legal or
equitable ownership, whether through stock holdings or otherwise of an equity
interest in any privately owned business firm or entity or ownership of more
than five percent (5%) of any class of equity interest in a publicly-held
corporation.


-9-

--------------------------------------------------------------------------------


10.8 The Executive, without express written approval from the Board, will not
solicit any members of the then current clients of the Company or then current
employees of the Company or discuss with any employee of the Company information
or operation of any business intended to compete with the Company. Executive
agrees that any obligation of the Company to make any payments to the Executive
under the terms of this Agreement will cease upon any violation of the preceding
paragraphs.


The parties desire that the provisions of Section X be enforced to the fullest
extent permissible under the laws and public policies applied in the
jurisdictions in which enforcement is sought, and agree that the Company may
specifically enforce the terms hereof. If any portion of Section X is judged to
be invalid or unenforceable, Section X will be amended to conform to the legal
changes so that the remainder of the Agreement remains in effect.




SECTION XI


EFFECTS OF CHANGE IN CONTROL


11.1 In the event there is a Change in Control (as hereafter defined) of the
ownership of the Company, the Executive may at any time immediately resign upon
written notice to the Company. In this event, the Company will pay the Accrued
Compensation through the Date of Termination.


11.2 In the event there is a Change in Control of the Company, and the
Executive's employment is terminated within two years of such Change in Control
due to a Without Cause termination or Constructive Discharge, the Company will
pay the Executive:


11.2.i In the form of a lump sum payment of Accrued Compensation, Pro Rata Bonus
and two times the sum of Base Salary plus the Reference Bonus as defined in
Section 8 - except that the Base Salary used for calculation of the payment will
be the highest base salary in effect between the date immediately preceding the
occurrence of the Change in Control and the Executive's Date of Termination.
Such amount will be paid within thirty (30) days after the Executive's Date of
Termination.


11.2.ii  In addition, any stock options and other equity incentives shall vest
and become immediately exercisable, as the case may be and all vested stock
options held by the Executive shall be exercisable for a period of one year, but
not beyond the original expiration of their term.


11.2.iii  All other benefits described in Section 8.1.iv of this Agreement will
be continued in accordance with Section 8.1.iv of this Agreement.


-10-

--------------------------------------------------------------------------------


It is understood that, in the event that Executive is entitled to severance
payments under this Section 11.2, then such severance payments shall be in lieu
of any severance payments to which the Executive would be entitled under Section
8 hereof.


In the event there is a Change in Control of the Company and the Executive's
employment is terminated as provided in this Section 11.2 after the first
anniversary of such Change in Control, the compensation otherwise payable under
this Section 11.2.i shall not be paid in a lump sum but shall be paid in the
manner specified in Section 8 of this Agreement.


11.3 It is the intention of the parties hereto that the severance payments and
other compensation provided for herein are reasonable compensation for
Executive's services to the Company and shall not constitute "excess parachute
payments" within the meaning of Section 280G of the Code and any regulations
there under. In the event that the Company's independent accountants acting as
auditors for the Company on the date of a Change in Control determine that the
payments provided for herein constitute "excess parachute payments," then the
compensation payable hereunder shall be reduced to the point that such
compensation shall not qualify as "excess parachute payments."


11.4 Change in Control means a "change in ownership," a "change in effective
control," or a “change in the ownership of substantial assets” of a corporation
as described in Treasury Regulations Section 1.409A-3(g)(5) (which events are
collectively referred to herein as “Change in Control events”).



 
11.4i.
A "change in ownership" of the Company occurs on the date that any one person,
or more than one person acting as a group, acquires ownership of stock of the
corporation that, together with stock held by such person or group, constitutes
more that fifty percent (50%) of the total fair market value or total voting
power of the Company. However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Company, the acquisition
of additional stock by the same person or persons is not considered to cause a
change in ownership of the Company (or to cause a change in the effective
control of the Company (within the meaning of paragraph (b) below)).




 
11.4ii
If the Company has not undergone a change in ownership under paragraph (a)
above, a "change in effective control" of the Company occurs on the date that
either:




 
(a)
Any one person, or more than one person acting as a group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30 percent or more of the total voting power of the stock of the
Company; or




 
(b)
A majority of members of the Company’s Board is replaced during any
12-monthperiod by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s Board prior to the date of the
appointment or election.

 
-11-

--------------------------------------------------------------------------------


 

 
11.4iii
A "change in the ownership of substantial assets" of the Company occurs on the
date that any one person, or more than one person acting as a group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such person or persons) assets from the Company that have
a total gross fair market value equal to or more than forty percent (40%) of the
total gross fair market value of all of the assets of the Company immediately
prior to such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.





SECTION XII


WITHHOLDING TAXES


The Company may directly or indirectly withhold from any payments under this
Agreement all federal, state, city or other taxes that shall be required to be
withheld pursuant to any law or governmental regulation.




SECTION XIII


EFFECT OF PRIOR AGREEMENTS


This Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter and supersedes any prior Employment
Agreement between the Company and the Executive, except that this Agreement
shall not affect or operate to reduce any benefits or compensation inuring to
the Executive of a kind elsewhere provided and not expressly provided in this
Agreement.




SECTION XIV


CONSOLIDATION, MERGER, OR SALE OF ASSETS


Nothing in this Agreement shall preclude the Company from consolidating or
merging into or with, or transferring all or substantially all of its assets to
another corporation or person which assumes this Agreement and all obligations
and undertakings of the Company hereunder. Upon such a Consolidation, Merger, or
Sale of Assets the term "the Company" as used will mean the other corporation
and this Agreement shall continue in full force and effect.




-12-

--------------------------------------------------------------------------------


SECTION XV


MODIFICATION


This Agreement may not be modified or amended except in writing signed by both
parties. No term or condition of this Agreement will be deemed to have been
waived except in writing by the party charged with waiver. A waiver shall
operate only as to the specific term or condition waived and will not constitute
a waiver for the future or act on anything other than that which is specifically
waived.




SECTION XVI


COMPLIANCE WITH SECTION 409A


Notwithstanding any other provisions of this Agreement, to the extent
applicable, this Agreement is intended to comply with Internal Revenue Code
Section 409A and the regulations (or similar guidance) there under. To the
extent any provision of this Agreement is contrary to or fails to address the
requirements of Code Section 409A, this Agreement shall be construed and
administered as necessary to comply with such requirements. If the Executive is
considered a "specified employee" (as defined in Code Section 409A and related
treasury regulations) at the time of any termination of employment under Section
8.1 or Section 11.2 of this Agreement, a portion of the amount payable to
Executive under Section 8.1 or Section 11.2 shall be delayed for six (6) months
following Executive's Date of Termination to the extent necessary to comply with
the requirements of Code Section 409A. Any amounts payable to Executive during
such six (6) month-period that are delayed due to the limitation in the
preceding sentence shall be paid to Executive in a lump sum on or after the
first day of the seventh (7th) month following Executive's Date of Termination.




SECTION XVII


GOVERNING LAW


This Agreement has been executed and delivered in the State of South Carolina
and its validity, interpretation, performance and enforcement shall be governed
by the laws of that state.


-13-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed as of
May 21, 2007 by its duly authorized officers and Executive has hereunto set his
hand.
 

  WORLD ACCEPTANCE CORPORATION               By:
/s/ James R. Gilreath
   

--------------------------------------------------------------------------------

James R. Gilreath, Chairman of the Compensation Committee
               
/s/ Mark C. Roland                                        (SEAL)
Mark C. Roland



 


-14-

--------------------------------------------------------------------------------


 
 